Order filed June 5, 2014




                                         In The

                       Fourteenth Court of Appeals
                                      ____________

                                 NO. 14-14-00323-CV
                                      ____________

                           RICHARD POWELL, Appellant

                                           V.

                    YOEN NAVARETTE CARDENAS, Appellee


                On Appeal from the County Civil Court at Law No. 1
                              Harris County, Texas
                         Trial Court Cause No. 1012724

                                      ORDER

         The notice of appeal in this case was filed April 25, 2014. To date, the filing
fee has not been paid. No evidence that appellant has established indigence has
been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the following
order.
      Appellant is ordered to pay the filing fee to the Clerk of this court on or
before June 20, 2014. See Tex. R. App. P. 5. If appellant fails to timely pay the
filing fee in accordance with this order, the appeal will be dismissed.

                                       PER CURIAM